Citation Nr: 0116416	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-22 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.

Upon a review of the claims file, the Board observes that, in 
March 1998, the veteran submitted a Notice of Disagreement 
with the RO's January 1998 denial of service connection for a 
left hydrocele.  However, this benefit was subsequently 
granted in a May 1999 rating decision.

The claim of entitlement to TDIU will be addressed in the 
REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is productive of 
extension to 15 degrees, flexion to 115 degrees, and pain on 
motion from the beginning of flexion.

3.  The veteran's left knee disorder is productive of 
extension to zero degrees, flexion to 115 degrees, and pain 
only at the end of flexion.

4.  The veteran's lumbar spine disorder is productive of 
forward flexion to 90 degrees and all other motions to 30 
degrees; significantly, this slight limitation of motion is 
accompanied by pain at the beginning of lumbar flexion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for traumatic 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010 and 5261 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5010 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

3.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010 and 5292 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In conjunction 
with his claims, the RO has afforded the veteran several VA 
examinations and has obtained all records of recent medical 
treatment.  Moreover, the Board observes that, in the October 
2000 Statement of the Case, the RO informed the veteran of 
the type of evidence needed to support his claims.  As such, 
there is no basis for a remand solely because this case was 
developed by the RO prior to the enactment of the VCAA's 
notice provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000). 

II.  Knee disabilities

In a January 1998 rating decision, the RO granted service 
connection for right and left knee disabilities in view of 
in-service treatment for arthritis of both knees.  In view of 
VA examination results from August 1997, separate 10 percent 
evaluations were assigned for these disabilities as of July 
1997.  In the appealed October 2000 rating decision, the RO 
increased the evaluation for the right knee disorder to 20 
percent, effective from February 2000 (the date of receipt of 
the veteran's current claim), while the 10 percent evaluation 
for a left knee disorder was continued.

The RO based its October 2000 rating decision on the findings 
from a March 2000 VA knees examination.  During this 
examination, the veteran complained of recurrent pain and 
swelling in the knees, with the right knee occasionally 
giving out and locking.  The veteran stated that he used 
either a walking cane or crutches and would occasionally wear 
knee braces.  The examination revealed right knee range of 
motion from 15 to 115 degrees, with pain at the beginning of 
flexion; and left knee range of motion from zero to 115 
degrees, with pain only at the end of flexion.  The examiner 
noted that the veteran was unable to straighten the right 
knee and walked with the knee in a slightly flexed position.  
There was no evidence of instability, ankylosis, edema, 
effusion, tenderness, redness, or other functional 
limitations of the knees.  The diagnosis was post-traumatic 
arthritis of both knees.

In a September 2000 statement, a United States Army doctor 
noted that the veteran had severe joint disease of the knees, 
worse on the right, and that "the severity of this condition 
limits the patient's ability to work."  This doctor further 
noted that the veteran's case should be "reconsidered for 
increased benefits," as he was "unemployable because of the 
pain in his knees" and "limited in his daily activities 
unless he takes medication to control his pain."

The RO has evaluated the veteran's knee disorders under 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Under this 
section, arthritis due to trauma and substantiated by x-ray 
findings is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under this code section, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The RO has also considered the schedular criteria for 
evaluating limitation of motion of the knees.  Under 
Diagnostic Code 5260, a 10 percent evaluation is warranted 
for flexion limited to 45 degrees, a 20 percent evaluation is 
in order for flexion limited to 30 degrees, and a 30 percent 
evaluation is warranted for flexion limited to 15 degrees.  
Under Diagnostic Code 5261, a 10 percent evaluation is 
warranted for extension limited to 10 degrees, a 20 percent 
evaluation is appropriate for extension limited to 15 
degrees, a 30 percent evaluation is in order for extension 
limited to 20 degrees, and a 40 percent evaluation is 
warranted for extension limited to 30 degrees.  Additionally, 
consideration of higher evaluations is warranted in instances 
of such symptoms as painful motion and functional loss due to 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (2000).

In this case, the Board observes that the veteran's right 
knee disorder is productive of extension limited to 15 
degrees, and a 20 percent evaluation has been assigned for 
this disorder.  However, this limitation of motion is also 
accompanied by pain from the beginning of flexion.  In view 
of 38 C.F.R. § 4.45 (2000), the Board finds that this pain is 
of sufficient extent that the next higher evaluation, 30 
percent, more appropriately reflects the extent of the 
veteran's current disability.  There is no basis for an even 
higher evaluation, however, as there is no evidence of 
ankylosis of the right knee in flexion between 10 degrees and 
20 degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5256).  Therefore, a 30 percent evaluation, 
and not more, is in order for the veteran's right knee 
disorder.

By contrast, the veteran's left knee disorder has been shown 
to be productive of no limitation of extension and flexion 
limited to 115 degrees.  Significantly, there is evidence of 
pain with motion, but only at the end of flexion.  The Board 
finds this comparably slight degree of knee disability to be 
fully contemplated by the currently assigned 10 percent 
evaluation, even in view of 38 C.F.R. § 4.45 (2000) on 
account of the very minimal limitation of motion.  There is 
also no evidence of ankylosis of the left knee at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees (the criteria for 30 percent evaluation under 
Diagnostic Code 5256); moderate recurrent subluxation or 
lateral instability (the criteria for a 20 percent evaluation 
under Diagnostic Code 5257); or dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5258).  Rather, the 
presently assigned 10 percent evaluation remains warranted, 
and the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his left knee 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. § 5107(b)). 

Finally, the Board is aware that separate evaluations may be 
assigned in cases where both arthritis and instability of a 
knee are shown.  In this case, the Board acknowledges the 
presence of arthritis in both knees, but there is no evidence 
of instability in either knee.  As such, there is no basis 
for additional disability evaluations.  See VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997). 


III.  Lumbar spine disorder

The RO initially granted service connection for degenerative 
joint disease of the lumbar spine in a January 1998 rating 
decision in view of service medical records showing pain and 
spurring in the lumbar spine.  A 10 percent evaluation was 
assigned, effective from July 1997, in view of the results of 
an August 1997 VA examination and x-ray evidence of 
degenerative changes of the lumbar spine.  The 10 percent 
evaluation has since remained in effect and is at issue in 
this case.

During his March 2000 VA spine examination, the veteran 
described low back pain "off and on" for many years.  He 
indicated that his low back pain would occasionally flare up, 
necessitating rest, and that such pain precluded running and 
jumping.  The examination revealed lumbar flexion to 90 
degrees and extension, bilateral lateral bending, and 
bilateral rotation to 30 degrees each.  Pain was noted from 
the beginning of lumbar flexion.  The diagnosis was 
degenerative joint disease of the lumbar spine.  

The RO has evaluated the veteran's lumbar spine disorder at 
the 10 percent rate under Diagnostic Codes 5010 and 5292.  
The criteria of Diagnostic Code 5010, which apply in cases of 
traumatic arthritis, are described above in the discussion of 
the veteran's claims for increased evaluations for knee 
disorders.  Under Diagnostic Code 5292, a 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation is appropriate in 
cases of moderate limitation of motion, and a 40 percent 
evaluation is in order in cases of severe limitation of 
motion.  Consideration is also warranted for such symptoms as 
painful motion and functional loss due to pain.  See 
38 C.F.R. §§ 4.40, 4.45 (2000).  

In this case, the veteran's limitation of motion of the 
lumbar spine, in terms of actual loss of degrees, is slight, 
with forward flexion limited to 90 degrees and other motions 
limited to 30 degrees.  However, this motion has been 
accompanied by pain, and the doctor who examined the veteran 
in March 2000 indicated that this pain started at the 
beginning of flexion.  As such, the Board is satisfied that 
this pain is of a sufficient degree that a higher evaluation, 
of 20 percent, is warranted on the basis of painful motion 
under 38 C.F.R. § 4.45 (2000).  

The absence of any evidence showing severe symptoms precludes 
the assignment of a 40 percent evaluation under Diagnostic 
Code 5292, however.  Moreover, the veteran does not have a 
back fracture accompanied by demonstrable deformity (as would 
warrant an extra 10 percent under Diagnostic Code 5285); 
favorable ankylosis of the lumbar spine (the criteria for a 
40 percent evaluation under Diagnostic Code 5289); severe 
intervertebral disc syndrome, characterized by recurring 
attacks with intermittent relief (the criteria for a 40 
percent evaluation under Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (the criteria for a 40 
percent evaluation under Diagnostic Code 5295).  Rather, a 20 
percent evaluation, and not more, is warranted for the 
veteran's lumbar spine disorder.

 
ORDER

Entitlement to a 30 percent evaluation for traumatic 
arthritis of the right knee is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee is denied.

Entitlement to a 20 percent evaluation for degenerative joint 
disease of the lumbar spine is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

The Board recognizes that, by increasing the veteran's 
evaluations for lumbar spine and right knee disorders, the 
Board has rendered determinations that affect his claim of 
entitlement to TDIU.  To date, the RO has not yet had the 
opportunity to effectuate the increased evaluations for these 
disorders.  The United States Court of Veterans Appeals 
(Court) has stated that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Also, the Board observes that the evidence of record is in 
conflict as to the effect of the veteran's service-connected 
disabilities on his employability. The report of the 
veteran's March 2000 VA general medical examination indicates 
unemployability "due to combined effects of advanced age, 
[service-connected], and [nonservice-connected] conditions."  
By contrast, a September 2000 statement from a United States 
Army doctor indicates that the veteran is "unemployable 
because of the pain in both knees," but this doctor also 
discussed a nonservice-connected respiratory disorder and 
suggested that the veteran was limited in daily activities 
"unless he takes medication to control his pain."  

At the present time, the veteran's service-connected 
disabilities include a right knee disorder (30 percent), a 
lumbar spine disorder (20 percent), a left knee disorder (10 
percent), and a left inguinal herniorrhaphy and a left 
hydrocelectomy (both evaluated as zero percent disabling).  
In view of the noted September 2000 statement, it is 
essential that the veteran be reexamined to determine if 
these five disabilities, exclusive of consideration of age 
and nonservice-connected disabilities, preclude substantially 
gainful employment.  See 38 C.F.R. §§ 4.16, 4.17 (2000); see 
also 38 U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, for the express purpose of 
determining whether his service-connected 
right knee disorder, lumbar spine 
disorder, left knee disorder, left 
inguinal herniorrhaphy, and left 
hydrocelectomy render his unable to 
obtain and retain substantially gainful 
employment.  In conjunction with this 
examination, the examiner should be 
provided with an opportunity to review 
the veteran's claims file.  In rendering 
an opinion on this matter, the examiner 
is reminded that the veteran's age and 
nonservice-connected disabilities are not 
to be considered.  All opinions and 
conclusions expressed should be supported 
by a complete rationale in a typewritten 
report.

2.  Then, after completing any further 
development deemed necessary in light of 
the examination report (i.e., obtaining 
records of recent treatment reported by 
the veteran, if any), the RO should 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

